Filed Pursuant to Rule 424(b)(5) Registration No. 333-156603 PROSPECTUS SUPPLEMENT (To Prospectus Dated January 30, 2009) 2,717,392 Shares of Common Stock Series I Warrants to Purchase 1,358,696 Shares of Common Stock 1,358,696 Shares of Common Stock Underlying the Series I Warrants AKEENA SOLAR, INC. We are offering 2,717,392 shares of our common stock (the “Shares”), warrants to purchase 1,358,696 shares of our common stock at an exercise price of $1.10 per share (the “Series I Warrants” and together with the Shares the “Units”), and 1,358,696 shares of common stock underlying the Series I Warrants.Each Unit consists of one share of common stock and a Series I Warrant to purchase one-half of a share of common stock at a purchase price of $0.92 per Unit.The Series I Warrants are exercisable beginning 181 days after their issuance date and thereafter remain exercisable for a period of five years.Concurrently with the issuance of the Units, we have amended the provisions of the outstanding Series H Warrants we issued on June 1, 2009 to extend their date of termination from June 1, 2010 to December 1, 2011. The outstanding Series H Warrants represent the right to purchase up to 625,000 shares of our common stock at an exercise price of $1.34 per share. Our common stock is listed on the NASDAQ Capital Market under the ticker symbol “AKNS.”On May17, 2010, the last reported sale price of our common stock was $0.93 per share. As of May 17, 2010, there were 29,207,203 shares of our common stock held by non-affiliates.Based on the $1.14 per share closing price of our common stock on April 28, 2010, the aggregate market value of our outstanding common equity pursuant to General Instruction I.B.6 of Form S-3 was $33,296,211.The value of all securities we have issued pursuant to that Instruction in the last 12 calendar months (including those offered hereby) is not more than $9,781,036. Our business and an investment in our securities involves risks.These risks are described under the caption “Risk Factors” beginning on page S-5 of this prospectus supplement and page 6 of the accompanying prospectus. We are offering the Units directly to the investors.There are no placement agents purchasing or selling any of the Units or underlying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy of this prospectus supplement and the accompanying prospectus.Any representation to the contrary is a criminal offense. May 17, 2010 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT PROSPECTUS Page Page Prospectus Supplement Summary S-1 Table of Contents 2 Risk Factors S-5 About This Prospectus 3 Disclosure Regarding Forward-Looking Statements S-12 Prospectus Summary 4 Use of Proceeds S-13 Securities We May Offer 4 Dividend Policy S-13 Risk Factors 6 Capitalization S-14 Disclosure Regarding Forward-Looking Information 6 Dilution S-15 Use of Proceeds 6 Description of Warrants S-16 Ratio of Earnings to Fixed Charges 7 Overview of Financial Condition, Liquidity and Capital Resources S-17 Securities We May Offer 7 Plan of Distribution S-17 Description of Common Stock and Preferred Stock 7 Legal Matters S-18 Description of Debt Securities 10 Where You Can Find Additional Information S-18 Description of Warrants 19 Description of Units 20 Plan of Distribution 21 Where You Can Find Additional Information 23 Information Incorporated by Reference 23 Experts 24 Legal Matters 24 You should rely only on the information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated or deemed incorporated by reference herein or therein.We have not authorized anyone to provide you with information different from and in addition to that contained in this prospectus supplement, the accompanying prospectus or the documents incorporated or deemed incorporated by reference herein or therein.We are not making an offer to sell or seeking an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated or deemed incorporated by reference herein or therein is complete and accurate as of their respective dates, and may have changed since those dates. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a “shelf” registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the SEC.This prospectus supplement describes the specific details regarding this offering, including the price, the amount of Units being offered and the risks of investing in our securities.The accompanying prospectus provides general information about us, some of which, such as the section entitled “Plan of Distribution,” may not apply to this offering.If information in this prospectus supplement is inconsistent with the accompanying prospectus, you should rely on this prospectus supplement.You should read both this prospectus supplement and the accompanying prospectus together with the additional information about us described in the accompanying prospectus in the section entitled “Where You Can Find Additional Information.”The information incorporated by reference is considered part of this prospectus supplement, and information we file later with the SEC may automatically update and supersede this information. PROSPECTUS SUPPLEMENT SUMMARY The items in the following summary are described in more detail in this prospectus supplement, the accompanying prospectus and in the documents incorporated or deemed incorporated by reference herein or therein.This summary provides an overview of selected information and does not contain all of the information that you should consider before investing in the units subject to this offering.Therefore, you should also read this entire prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein or therein.All references to “Akeena Solar,” “the Company,” “we,” “us,” “our,” and similar terms refer to Akeena Solar, Inc. and its subsidiaries on a consolidated basis. Overview We are a designer, integrator and installer of solar power systems and a designer of solar panels with integrated microinverters (which we call AC solar panels). We market, sell, design and install systems for residential and commercial customers, sourcing components (such as solar panels and inverters) from manufacturers such as Suntech, Enphase and SMA. We have provided installation services in California, New York, New Jersey, Pennsylvania, Colorado and Connecticut. We sell our AC solar panels to solar installers, trade workers and do-it-yourself customers in the United States and Canada through distribution partnerships, our dealer network and retail home improvement outlets. According to data compiled by the California Energy Commission, the Solar Electric Power Association and the New Jersey Clean Energy Program, over the past four years we have been one of the largest national integrators of residential and commercial solar electric power systems in the United States.To date, we have served over 3,700 customers since the commencement of our operations in 2001.Since the commencement of our operations in 2001, our sales have generally grown, reaching approximately $7.2 million in 2005, $13.4 million in 2006, $32.2 million in 2007, $40.8 million in 2008 and $28.2 million 2009. We provide marketing, sales, design, construction, installation, maintenance, support and related solar power system services to residential and small commercial customers in the United States in locations in which the economics are favorable to solar power. We provide our customers with a single point of contact for their system design, engineering work, building permit, rebate approval, utility hookup and subsequent maintenance. In the markets where we have offices, we use our own crews or contractors, and perform engineering and design work with in-house staff and outside engineering firms.In other parts of North America, we distribute our solar panels for resale or installation by dealers and local installers. We concentrate on the design and installation of grid-tied solar power systems. These systems are electrically connected to the utility grid so that excess energy produced during the day flows backwards through the utility’s electric meter, actually running the electric meter backwards. The meter will run backwards when the power produced by the solar system is greater than the power needs of the building. During the evenings or on cloudy days, energy is drawn from the grid normally and the meter runs forwards. Most utilities serving the areas in which we install systems allow for “net metering.” Customers on net metering only pay for the net amount of energy they consume during the year, essentially getting full retail credit for the energy they transmit back onto the utility grid during the day. We typically do not install off-grid systems (systems in which there is no utility service, such as a remote cabin), nor do we typically install battery backup systems or solar thermal systems. Based on our experience as a solar power designer and integrator over the past seven years, we have identified certain areas in which installation costs can be significantly reduced.During September 2007, we introduced our new solar panel technology (“Andalay”). Our Andalay product line is a “plug and play” solar panel technology that significantly reduces the installation time, parts and costs, and provides superior reliability and aesthetics for customers, when compared to other solar panel mounting products and technology.Our Andalay panel technology offers the following features: (i) mounts closer to the roof with less space in between panels; (ii) all black appearance with no unsightly racks underneath or beside panels; (iii) built-in wiring connections; (iv) approximately 70% fewer roof-assembled parts and approximately 50% less roof-top labor required; (v) approximately 25% fewer roof attachment points; (vi) complete compliance with the National Electric Code and UL wiring and grounding requirements. We have an agreement with Suntech Power Holdings Co. Ltd. (“Suntech”)to provide volume manufacturing and delivery of our Andalay product.On August 5, 2008, we received from the United States Patent and Trademark Office U.S. Patent #7,406,800 which covers key claims of our Andalay solar panel technology, as well as U.S. Trademark #3481373 for registration of the mark “Andalay.” S - 1 In February 2009, we announced a strategic partnership with Enphase Energy (“Enphase”), a leading manufacturer of microinverter products, to develop and market Andalay solar panel systems with ordinary AC house current output instead of high voltage DC output. We introduced Andalay AC panel products and began offering them to our customers in the second quarter of 2009. Andalay AC panels deliver 5-25% more energy compared to ordinary panels, produce safe household AC power, and have built-in panel level monitoring, racking, wiring, grounding and microinverters. With 80% fewer parts and 5 – 25% better performance than ordinary DC panels, we believe Andalay AC panels are an ideal solution for solar installers, trade workers and do-it-yourself customers. S - 2 Corporate Information Akeena Solar was formed on February 23, 2001 as a California corporation and reincorporated as a Delaware corporation on June 2, 2006.As of May 17, 2010, we had five offices. Our offices are located in Los Gatos, Fresno (Clovis), Anaheim, Palm Springs, and San Diego, California. Our Corporate headquarters are located at 16005 Los Gatos Boulevard, Los Gatos, California 95032. Our telephone number is (408) 402-9400. Additional information about Akeena Solar is available on our website at http://www.akeena.com.The information on our web site is not incorporated herein by reference. The Offering Securities offered by us: ·Common stock 2,717,392 Shares ·Series I Warrants to purchase common stock 1,358,696 Warrants ·Shares of common stock underlying the Series I Warrants 1,358,696 Warrant Shares Common stock to be outstanding after this offering 40,202,078 Shares Use of proceeds We intend to use the net proceeds for general corporate purposes.General corporate purposes may include capital expenditures, future acquisitions, working capital and repayment of debt. Series I Warrant terms The Series I Warrants will be exercisable beginning 181 days after the date of issuance, and thereafter remain exercisable through and until the date that is five years from the date of initial exercisability (that is, November 14, 2015), at an exercise price of $1.10 per share of common stock. NASDAQ Capital Market symbol AKNS Risk factors See “Risk Factors” and other information included or incorporated into this prospectus supplement and the accompanying prospectus for a discussion of the factors you should carefully consider before deciding to invest in our securities. The total number of shares of common stock outstanding after this offering is based on 37,152,274 shares outstanding as of March 31, 2010 (which includes 706,009 unvested shares of restricted stock granted to our employees), and excludes: · 2,593,529 shares of common stock issuable upon exercise of outstanding stock options at a weighted average exercise price of $3.02 per share, under our stock plans; · 4,802,358 additional shares of common stock reserved for issuance under various outstanding warrant agreements, at a weighted average exercise price of $3.03 (after giving effect to the exercise of warrants to purchase 288,552 shares of common stock since March 31, 2010 at a per share price of $0.86); and S - 3 · 549,099 additional shares of common stock reserved for future issuance under our 2006 Incentive Stock Plan and 4,000,000 shares of common stock reserved for future issuance under our 2001 Stock Option Plan.Subsequently, at our Annual Meeting of Stockholders on May 7, 2010, our stockholders approved the termination of the 2001 Stock Option Plan and an increase to the share reserve under the 2006 Incentive Stock Plan of 7,000,000 shares. S - 4 RISK FACTORS Investing in our securities involves a high degree of risk.You should consider the following risk factors, as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus, before deciding to purchase any shares of our units offered herein.The risks and uncertainties described are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business operations.If any of these risks occur, our business, financial condition or results of operations could suffer, the market price of our common stock could decline and you could lose all or part of your investment in our securities. Risks Relating to Our Business We are exposed to risks associated with the ongoing financial crisis and weakening global economy, which increase the uncertainty of project financing for commercial solar installations and the risk of non-payment from both commercial and residential customers. The continuing tight credit markets and weak global economy are contributing to an ongoing slowdown in the solar industry, which may worsen if these economic conditions are prolonged or deteriorate further. The market for installation of solar power systems depends largely on commercial and consumer capital spending. Economic uncertainty exacerbates negative trends in these areas of spending, and may cause our customers to push out, cancel, or refrain from placing orders, which may reduce our net sales. Difficulties in obtaining capital and deteriorating market conditions may also lead to the inability of some customers to obtain affordable financing, including traditional project financing and tax-incentive based financing and home equity based financing, resulting in lower sales to potential customers with liquidity issues, and may lead to an increase of incidents where our customers are unwilling or unable to pay for systems they purchase, and additional bad debt expense for Akeena. Further, these conditions and uncertainty about future economic conditions make it challenging for us to obtain equity and debt financing to meet our working capital requirements to support our business, forecast our operating results, make business decisions, and identify the risks that may affect our business, financial condition and results of operations. If we are unable to timely and appropriately adapt to changes resulting from the difficult macroeconomic environment, our business, financial condition or results of operations may be materially and adversely affected. A significant portion of our sales and our accounts receivable in recent periods is related to sales of solar power systems that are financed through SunRun and if SunRun fails to provide financing, has financial difficulty or fails to pay us, our operating results could decline. A large portion of our sales and our accounts receivable is related to sales of our systems to SunRun, a company that offers home solar power as a monthly service for consumers. As one of the available financing alternatives, we sell and install residential solar power systems for certain homeowners through SunRun. SunRun pays us for the systems, owns the residential solar system and sells the electricity that is generated from that system for the homeowner. In the three months ended March 31, 2010 and 2009, $4.6 million and $1.5 million, respectively, of our net sales were derived from SunRun, representing 71.9% and 19.7%, respectively, of our net sales. As of March 31, 2010 and December 31, 2009, we had $1.5 million and $1.4 million, respectively, in accounts receivable from SunRun, which represented 37.8% and 30.0%, respectively, of our gross accounts receivable. If sales of our solar power systems that are financed through SunRun decline or cease, or if SunRun fails to pay us, our operating results could decline. We are dependent upon our suppliers for the components used in the systems we design and install; and our major suppliers are dependent upon the continued availability and pricing of silicon and other raw materials used in solar modules. The components used in our systems are purchased from a limited number of manufacturers. We source components (such as solar panels and inverters) from manufacturers such as Suntech, Enphase and SMA. We are subject to market prices for the components that we purchase for our installations, which are subject to fluctuation. We cannot ensure that the prices charged by our suppliers will not increase because of changes in market conditions or other factors beyond our control. An increase in the price of components used in our systems could result in an increase in costs to our customers and could have a material adverse effect on our revenues and demand for our services. Our suppliers are dependent upon the availability and pricing of silicon, one of the main materials used in manufacturing solar panels. In the past, the world market for solar panels experienced a shortage of supply due to insufficient availability of silicon. This shortage caused the prices for solar modules to increase. Interruptions in our ability to procure needed components for our systems, whether due to discontinuance by our suppliers, delays or failures in delivery, shortages caused by inadequate production capacity or unavailability, financial failure, or for other reasons, would adversely affect or limit our sales and growth. In addition, increases in the prices of modules could make systems that have been sold but not yet installed unprofitable for us. There is no assurance that we will continue to find qualified manufacturers on acceptable terms and, if we do, there can be no assurance that product quality will continue to be acceptable, which could lead to a loss of sales and revenues. S - 5 Geographical business expansion efforts we make could result in difficulties in successfully managing our business and consequently harm our financial condition. As part of our business strategy, we may seek to expand into other geographic markets. We face challenges in managing expanding product and service offerings and in integrating acquired businesses with our own. During 2007, we commenced operations at our Bakersfield, Manteca and Santa Rosa offices in California. We commenced operations in Fresno (Clovis), California, through the purchase of customer contracts, and additionally, we opened offices in Lake Forest, Palm Springs, San Diego and Thousand Oaks (Westlake Village), California. During 2008, we opened offices in Connecticut and Colorado and consolidated our California Central Valley operations in Fresno (Clovis), closing offices in Bakersfield and Manteca. In March 2009, we closed our Connecticut and Colorado offices as part of our strategic goal to concentrate our installation business in California and expand our geographic reach through our distribution of Andalay AC panels. In December 2009, we closed our Thousand Oaks (Westlake Village) office and consolidated its operations into our other southern California offices and also moved our Lake Forest operation to Anaheim, California. In April 2010, we closed our Santa Rosa office and consolidated its operations into our Los Gatos office. We may seek additional locations for expansion. We cannot accurately predict the timing, size and success of our expansion efforts and the associated capital commitments that might be required. In addition, expansion efforts involve a number of other risks, including: · failure of the expansion efforts to achieve expected results; · diversion of management’s attention and resources to expansion efforts; and · risks associated with unanticipated events, liabilities or contingencies. Client dissatisfaction or performance problems at a single location could negatively affect our reputation. The inability to integrate and manage a new location could result in dilution, unfavorable accounting charges and difficulties in successfully managing our business. Our Andalay technology may encounter unexpected problems or may not be protectable, which could adversely affect our business and results of operations. Our Andalay technology is relatively new and has not been tested in installation settings for a sufficient period of time to prove its long-term effectiveness and benefits. Problems may occur with Andalay products that are unexpected and could have a material adverse effect on our business or results of operations. We have been issued U.S. Patent #7,406,800 from the United States Patent and Trademark Office which covers key claims of our Andalay solar panel technology. We have several other pending patent applications covering Andalay technology. Ultimately, we may not be able to realize the benefits from any patent that is issued. Because our industry is highly competitive and has low barriers to entry, we may lose market share to larger companies that are better equipped to weather a deterioration in market conditions due to increased competition. Our industry is highly competitive and fragmented, is subject to rapid change and has low barriers to entry. We may in the future compete for potential customers with solar and HVAC systems installers and servicers, electricians, utilities and other providers of solar power equipment or electric power. Some of these competitors may have significantly greater financial, technical and marketing resources and greater name recognition than we have. We believe that our ability to compete depends in part on a number of factors outside of our control, including: · the ability of our competitors to hire, retain and motivate qualified technical personnel; · the price at which others offer comparable services and equipment; · the extent of our competitors’ responsiveness to client needs; and · installation technology. Competition in the solar power services industry may increase in the future, partly due to low barriers to entry, as well as from other alternative energy sources now in existence or developed in the future. Increased competition could result in price reductions, reduced margins or loss of market share and greater competition for qualified technical personnel. There can be no assurance that we will be able to compete successfully against current and future competitors. If we are unable to compete effectively, or if competition results in a deterioration of market conditions, our business and results of operations would be adversely affected. S - 6 Our profitability depends, in part, on our success and brand recognition and we could lose our competitive advantage if we are not able to protect our trademarks and patents against infringement, and any related litigation could be time-consuming and costly. We believe our brand has gained substantial recognition by customers in certain geographic areas. We have registered the “Akeena” and “Andalay” trademarks with the United States Patent and Trademark Office. Use of our trademarks or similar trademarks by competitors in geographic areas in which we have not yet operated could adversely affect our ability to use or gain protection for our brand in those markets, which could weaken our brand and harm our business and competitive position. In addition, any litigation relating to protecting our trademarks and patents against infringement could be time consuming and costly. The success of our business depends on the continuing contributions of Barry Cinnamon and other key personnel who may terminate their employment with us at any time, and we will need to hire additional qualified personnel. We rely heavily on the services of Barry Cinnamon, our Chief Executive Officer, as well as several other management personnel. Loss of the services of any such individuals would adversely impact our operations. In addition, we believe our technical personnel represent a significant asset and provide us with a competitive advantage over many of our competitors and that our future success will depend upon our ability to retain these key employees and our ability to attract and retain other skilled financial, engineering, technical and managerial personnel. None of our key personnel are party to any employment agreements with us and management and other employees may voluntarily terminate their employment at any time. We do not currently maintain any “key man” life insurance with respect to any of such individuals. If we are unable to attract, train and retain highly qualified personnel, the quality of our services may decline and we may not successfully execute our internal growth strategies. Our success depends in large part upon our ability to continue to attract, train, motivate and retain highly skilled and experienced employees, including technical personnel. Qualified technical employees periodically are in great demand and may be unavailable in the time frame required to satisfy our customers’ requirements. While we currently have available technical expertise sufficient for the requirements of our business, expansion of our business could require us to employ additional highly skilled technical personnel. We expect competition for such personnel to increase as the market for solar power systems expands. There can be no assurance that we will be able to attract and retain sufficient numbers of highly skilled technical employees in the future. The loss of personnel or our inability to hire or retain sufficient personnel at competitive rates of compensation could impair our ability to secure and complete customer engagements and could harm our business. Unexpected warranty expenses or service claims could reduce our profits. We maintain a warranty reserve on our balance sheet for potential warranty or service claims that could occur in the future. This reserve is adjusted based on our ongoing operating experience with equipment and installations. It is possible, perhaps due to bad supplier material or defective installations, that we would have actual expenses substantially in excess of the reserves we maintain. Our failure to accurately predict future warranty claims could result in unexpected profit volatility. Risks Relating to Our Industry We have experienced technological changes in our industry. New technologies may prove inappropriate and result in liability to us or may not gain market acceptance by our customers. The solar power industry (and the alternative energy industry, in general) is subject to technological change. Our future success will depend on our ability to appropriately respond to changing technologies and changes in function of products and quality. If we adopt products and technologies that are not attractive to consumers, we may not be successful in capturing or retaining a significant share of our market. In addition, some new technologies are relatively untested and unperfected and may not perform as expected or as desired, in which event our adoption of such products or technologies may cause us to lose money. S - 7 A drop in the retail price of conventional energy or non-solar alternative energy sources may negatively impact our profitability. We believe that a customer’s decision to purchase or install solar power capabilities is primarily driven by the cost and return on investment resulting from solar power systems. Fluctuations in economic and market conditions that affect the prices of conventional and non-solar alternative energy sources, such as decreases in the prices of oil and other fossil fuels, could cause the demand for solar power systems to decline, which would have a negative impact on our profitability. Changes in utility electric rates or net metering policies could also have a negative effect on our business. Existing regulations, and changes to such regulations, may present technical, regulatory and economic barriers to the purchase and use of solar power products, which may significantly reduce demand for our products and services. Installation of solar power systems are subject to oversight and regulation in accordance with federal and state laws, and local ordinances, building codes, zoning, environmental protection regulation, utility interconnection requirements for metering and other rules and regulations. We attempt to keep up-to-date about these requirements on a federal, state, and local level, and must design systems to comply with varying standards. Certain cities may have ordinances that prevent or increase the cost of installation of our solar power systems. In addition, new government regulations or utility policies pertaining to solar power systems are unpredictable and may result in significant additional expenses or delays and, as a result, could cause a significant reduction in demand for solar energy systems and our services. For example, there currently exist metering caps in certain jurisdictions which effectively limit the aggregate amount of power that may be sold by solar power generators into the power grid. Our business depends on the availability of rebates, tax credits and other financial incentives; reduction, elimination or uncertainty of which would reduce the demand for our products and services. Many states, including California and New Jersey, offer substantial incentives to offset the cost of solar power systems. These systems can take many forms, including direct rebates, state tax credits, system performance payments and Renewable Energy Credits (RECs). Moreover, the federal government currently offers a 30% tax credit for the installation of solar power systems. Effective 2009, the federal tax credit is 30% (uncapped) for residences. The federal government also currently offers commercial customers the option to elect a 30% grant in lieu of the 30% tax credit if they begin construction on the system before December 31, 2010, and the system is put into service by December 31, 2017. Businesses may also elect to accelerate the depreciation on their system over five years. Uncertainty about the introduction of, reduction in or elimination of such incentives or delays or interruptions in the implementation of favorable federal or state laws could substantially increase the cost of our systems to our customers, resulting in significant reductions in demand for our services, which would negatively impact our sales. If solar power technology is not suitable for widespread adoption or sufficient demand for solar power products does not develop or takes longer to develop than we anticipate, our sales would decline and we would be unable to achieve or sustain profitability. The market for solar power products is emerging and rapidly evolving, and its future success is uncertain. Many factors will influence the widespread adoption of solar power technology and demand for solar power products, including: · cost effectiveness of solar power technologies as compared with conventional and non-solar alternative energy technologies; · performance and reliability of solar power products as compared with conventional and non-solar alternative energy products; · capital expenditures by customers that tend to decrease if the U.S. economy slows; and · availability of government subsidies and incentives. If solar power technology proves unsuitable for widespread commercial deployment or if demand for solar power products fails to develop sufficiently, we would be unable to generate enough revenue to achieve and sustain profitability. In addition, demand for solar power products in the markets and geographic regions we target may not develop or may develop more slowly than we anticipate. S - 8 Risks Relating to our Common Stock If the trading price of our common stock falls, our common stock could be delisted from the NASDAQ Capital Market. We must meet NASDAQ’s continuing listing requirements in order for our common stock to remain listed on the NASDAQ Capital Market. The listing criteria we must meet include, but are not limited to, a minimum bid price for our common stock of $1.00 per share. Failure to meet NASDAQ’s continued listing criteria may result in the delisting of our common stock from the NASDAQ Capital Market. A delisting from the NASDAQ Capital Market will make the trading market for our common stock less liquid, and will also make us ineligible to use Form S-3 to register the sale of shares of our common stock or to register the resale of our securities held by certain of our security holders with the SEC, thereby making it more difficult and expensive for us to register our common stock or other securities and raise additional capital. Our stock price may be volatile, which could result in substantial losses for investors. The market price of our common stock is likely to be highly volatile and could fluctuate widely in response to various factors, many of which are beyond our control, including the following: · technological innovations or new products and services by us or our competitors; · announcements or press releases relating to the energy sector or to our business or prospects; · additions or departures of key personnel; · regulatory, legislative or other developments affecting us or the solar power industry generally; · our ability to execute our business plan; · operating results that fall below expectations; · volume and timing of customer orders; · industry developments; · economic and other external factors; and · period-to-period fluctuations in our financial results. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also significantly affect the market price of our common stock. Risks Relating to Our Company Our Chief Executive Officer, Barry Cinnamon, beneficially owns a significant number of shares of our common stock, which gives him significant influence over decisions on which our stockholders may vote and which may discourage an acquisition of the Company. Barry Cinnamon, our Chief Executive Officer, beneficially owned, in the aggregate, approximately 21.5%of our outstanding common stock as of April 23, 2010. The interests of our Chief Executive Officer may differ from the interests of other stockholders. As a result, Mr. Cinnamon’s voting power may have a significant influence on the outcome of virtually all corporate actions requiring stockholder approval, irrespective of how our other stockholders may vote, including the following actions: · election of our directors; · the amendment of our Certificate of Incorporation or By-laws; and · the merger of our company or the sale of our assets or other corporate transaction. Mr. Cinnamon’s stock ownership may discourage a potential acquirer from seeking to acquire shares of our common stock or otherwise attempting to obtain control of our company, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. We are subject to the reporting requirements of the federal securities laws, which impose additional burdens on us. We are a public reporting company and, accordingly, subject to the information and reporting requirements of the Exchange Act and other federal securities laws, including compliance with the Sarbanes-Oxley Act of 2002. As a public company, these rules and regulations result in increased compliance costs and make certain activities more time consuming and costly. S - 9 Our Certificate of Incorporation authorizes our board to create new series of preferred stock without further approval by our stockholders, which could adversely affect the rights of the holders of our common stock. Our Board of Directors has the authority to fix and determine the relative rights and preferences of preferred stock. Our Board of Directors also has the authority to issue preferred stock without further stockholder approval. As a result, our Board of Directors could authorize the issuance of new series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock. In addition, our Board of Directors could authorize the issuance of new series of preferred stock that has greater voting power than our common stock or that is convertible into our common stock, which could decrease the relative voting power of our common stock or result in dilution to our existing stockholders. Risks Related to This Offering We may need additional capital in the future to fund the growth of our business, and financing may not be available. Our currently available capital resources and cash flows from operations may be insufficient to meet our working capital and capital expenditure requirements. Our cash requirements will depend on numerous factors, including the rate of growth of our sales, the timing and levels of products purchased, payment terms and credit limits from manufacturers, the availability and terms of asset-based credit facilities, the timing and level of our accounts receivable collections, and our ability to manage our business profitability. We may need to raise additional funds through public or private debt or equity financings or enter into new asset-based or other credit facilities, but such financings may dilute our stockholders. We cannot assure you that any additional financing that we may need will be available on terms favorable to us, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of unanticipated opportunities, develop new products or otherwise respond to competitive pressures. In any such case, our business, operating results or financial condition could be materially adversely affected. Our management team will have broad discretion over the use of the net proceeds from this offering. Our management will use their discretion to direct the net proceeds from this offering.We intend to use the net proceeds for general corporate purposes.General corporate purposes may include capital expenditures, future acquisitions, working capital and repayment of debt.Our management’s judgments may not result in positive returns on your investment and you will not have an opportunity to evaluate the economic, financial or other information upon which our management bases its decisions. Investors in this offering will experience immediate and substantial dilution The public offering price of the securities offered pursuant to this prospectus supplement is substantially higher than the net tangible book value per share of our common stock.Therefore, if you purchase any shares of our common stock upon exercise of the warrants in this offering, you will incur immediate and substantial dilution in the pro forma net tangible book value per share of common stock from the price per share that you pay for the common stock.If the holders of outstanding options or warrants exercise those options or warrants at prices below the public offering price, you will incur further dilution. There is no public market for the warrants to purchase common stock in this offering. There is no established public trading market for the warrants being offered in this offering, and we do not expect a market to develop. In addition, we do not intend to apply for listing the warrants on any securities exchange or for quotation on the NASDAQ Capital Market. Without an active market, the liquidity of the warrants will be limited. S - 10 Our stock price is volatile, and you may not be able to resell your shares at or above the offering price. The market price of our common stock has been, and we expect will continue to be, subject to significant volatility.The value of our common stock may decline regardless of our operating performance or prospects.Factors affecting our market price include: · our perceived prospects; · variations in our operating results and whether we have achieved key business targets; · changes in, or our failure to meet, revenue estimates; · changes in securities analysts’ buy/sell recommendations; · differences between our reported results and those expected by investors and securities analysts; · announcements of new contracts by us or our competitors; · reaction to any acquisitions, joint ventures or strategic investments announced by us or our competitors; and · general economic, political or stock market conditions. Our stockholders may be diluted by the exercise of outstanding warrants to purchase common stock. As of May17, 2010, we have certain outstanding warrants to purchase 1,811,428 shares of our common stock at an exercise price of $0.86 per share, that were originally issued in connection with a previous equity financing transaction in May 2007. Those warrants are due to expire on June 4, 2010.When originally issued, these warrants represented the right to purchase 394,387 shares of our common stock, with a weighted average exercise price of $3.95 per share.The number of shares of our common stock issuable upon exercise of those warrants was increased, and the exercise price per share was reduced, as a result of antidilution adjustments following our sale of common stock, preferred stock and warrants on March3, 2009.The exercise of those warrants would result in ownership dilution of our existing common stockholders.Those warrants are subject to further antidilution adjustment in the event we were to issue additional shares of common stock at an effective price below $0.86 per share. Future sales of common stock by our existing stockholders may cause our stock price to fall. The market price of our common stock could decline as a result of sales by our existing stockholders of shares of common stock in the market, or the perception that these sales could occur. These sales might also make it more difficult for us to sell equity securities at a time and price that we deem appropriate. As of March 31, 2010, we had approximately 37,152,274 shares of common stock outstanding (which includes 706,009 unvested shares of restricted stock granted to our employees), and we have warrants to purchase 5,090,910 shares of common stock and options to purchase 2,593,529 shares of common stock outstanding.All of the shares of common stock issuable upon exercise of our outstanding warrants and any vested options will be freely tradable without restriction under the federal securities laws unless purchased by our affiliates. We do not anticipate declaring any cash dividends on our common stock. We have never declared or paid cash dividends on our common stock and do not plan to pay any cash dividends in the near future.Our current policy is to retain all funds and earnings for use in the operation and expansion of our business.In addition, our debt agreement prohibits the payment of cash dividends or other distributions on any of our capital stock except dividends payable in additional shares of capital stock. S - 11 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus (including any document incorporated by reference herein or therein) include forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events.Forward-looking statements involve risks and uncertainties including, without limitation, our ability to raise capital to finance our operations, the effectiveness, profitability and the marketability of our services, our ability to protect our proprietary information, general economic and business conditions, the impact of technological developments and competition, adverse results of any legal proceedings, the impact of current, pending or future legislation and regulation of the solar power industry, our ability to enter into acceptable relationships with one or more manufacturers for solar panel components and the ability of such contract manufacturers to manufacture products or components of an acceptable quality on a cost-effective basis, our ability to attract or retain qualified senior management personnel, including sales and marketing and technical personnel and other risks detailed from time to time in our filings with the SEC.We make such forward-looking statements pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.In this prospectus supplement and the accompanying prospectus (including any documents incorporated by reference herein or therein), words such as “may,” “will,” “should,” “could,” “would,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “predicts,” “intends,” “potential,” and similar expressions (as well as other words or expressions referencing future events, conditions or circumstances) are intended to identify forward-looking statements. Our actual results and the timing of certain events may differ materially from the results discussed, projected, anticipated or indicated in any forward-looking statements.Any forward-looking statement should be considered in light of factors discussed under “Risk Factors” and elsewhere in this prospectus supplement and the accompanying prospectus (including any documents incorporated by reference herein or therein). We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date they are made.We disclaim any obligation, except as specifically required by law and the rulesof the Securities and Exchange Commission, to publicly update or revise any such statements to reflect any change in company expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. S - 12 USE OF PROCEEDS We estimate that the net proceeds to us from the sale of Units to be offered by this prospectus supplement will be approximately $2,420,000 million, after deducting the estimated expenses of this offering.In addition, if all of the warrants offered by this prospectus supplement are fully exercised for cash, we will receive additional proceeds of approximately $1,494,566 million. We intend to use the net proceeds for general corporate purposes.General corporate purposes may include capital expenditures, future acquisitions, working capital and repayment of debt.We may invest the net proceeds temporarily until we use them for their stated purpose. DIVIDEND POLICY To date, we have paid no cash dividends to our shareholders and we do not intend to pay cash dividends in the foreseeable future. S - 13 CAPITALIZATION The following table summarizes our cash position and capitalization as of March 31, 2010 on an actual basis and as adjusted to reflect (i) the sale of 2,717,392 shares of our common stock, at a price of $0.92 per share, after deducting the expenses in this offering, (ii) the exercise since March 31, 2010 of warrants to purchase 288,552 shares of common stock at a per share price of $0.86 and (iii) the recent sale of 43,860 shares of common stock at a price of $1.14 per share pursuant to the prospectus supplement we previously filed, dated January 6, 2010.You should read this information in conjunction with our consolidated financial statements and the related notes beginning on page 26 of our Annual Report on Form 10-K for the year ended December 31, 2009 and on page 2 of our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, which we have filed with the SEC. As of March31, 2010 Actual As Adjusted (unaudited) (unaudited) Cash and cash equivalents $ $ Restricted cash — — Total cash position $ $ Long term debt, including current portion and warrant liability $ $ Stockholders’ equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized; none issued $
